Citation Nr: 0509858	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  97-12 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for a service-
connected shortening of the right 1st metatarsal with 
resectioning of the middle phalanx, right 2nd toe, current 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Providence, Rhode Island, Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased evaluation in excess of 10 
percent for his service-connected shortening of the right 1st 
metatarsal with resectioning of the middle phalanx, right 2nd 
toe.  In March 2003, the veteran changed his address of 
residence and his claims file was transferred to the St. 
Paul, Minnesota, VA Regional Office (RO), which is now the 
agency of original jurisdiction.


FINDINGS OF FACT

The service-connected shortening of the right 1st metatarsal 
with resectioning of the middle phalanx, right 2nd toe, is 
currently manifested by marked deformity of this toe with 
subjective complaints of pain and callus formation affecting 
the right proximal interphalangeal joint, producing moderate 
impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for the service-connected shortening of the right 1st 
metatarsal with resectioning of the middle phalanx, right 2nd 
toe, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in July 2002, September 2002, and 
November 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with VA 
examinations in November 1995 and December 1996 which 
addressed the increased rating claims on appeal.  In this 
regard, the Board notes that the Providence, Rhode Island, 
Regional Office had attempted to schedule the veteran for a 
VA examination of his right foot in December 2002, but that 
he informed the RO that he was moving to Minnesota and was 
unable to attend.  VA then requested that he provide them 
with a contact address in Minnesota so that after his claims 
file was transferred he could be scheduled for a medical 
examination.  The claims file indicates that he provided the 
requested information and was scheduled for a VA examination 
in March 2003.  However, he failed to appear for the 
examination and provided no explanation for his absence at 
the time.  Neither he nor his representative has requested 
another VA examination in subsequent correspondence.  The 
Board finds, therefore, that VA has complied with its duty to 
assist the veteran in attempting to provide him with a 
contemporaneous medical examination.  Finally, the veteran 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran's service-connected shortening of the right 1st 
metatarsal with resectioning of the middle phalanx, right 2nd 
toe, is rated under the criteria contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283, for evaluating disability due 
to malunion of, or nonunion of the tarsal, or metatarsal 
bones.  The rating schedule provides for the assignment of a 
10 percent evaluation when the evidence demonstrates moderate 
disability due to malunion of, or nonunion of the tarsal, or 
metatarsal bones.  Assignment of a 20 percent evaluation is 
warranted when the evidence demonstrates moderately severe 
disability due to malunion of, or nonunion of the tarsal, or 
metatarsal bones.  Assignment of a 30 percent evaluation is 
warranted when the evidence demonstrates severe disability 
due to malunion of, or nonunion of the tarsal, or metatarsal 
bones.  Actual loss of use of the foot due to malunion of, or 
nonunion of the tarsal, or metatarsal bones warrants the 
assignment of a 40 percent evaluation.

The veteran's medical history shows that prior to entering 
service, in 1973, he underwent surgical shortening of his 
right 2nd toe with fusion of the proximal interphalangeal 
joint of the toe in order to correct a relative lengthening 
of his 2nd toe with congenital shortening of the right great 
toe.  He entered active duty in October 1982 and began to 
develop recurrent pain with use of his right foot while 
attempting to perform physical activities associated with 
military service.  He was deemed unfit for further military 
service due to a congenitally short 1st metatarsal of the 
right foot by a physical evaluation board proceeding.  He was 
medically discharged from active duty in July 1984.

The veteran's claims file shows that by rating decision of 
February 1985, he was granted service connection for 
shortening of the right 1st metatarsal with resectioning of 
the middle phalanx, right 2nd toe, on the basis of 
aggravation by service.  A 10 percent evaluation was assigned 
for this disability pursuant to an August 1990 rating 
decision.  The current appeal stems from a September 1994 
application from the veteran to reopen his claim for a rating 
increase.  When the veteran's entitlement to compensation for 
a particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55 (1994)

The current medical records associated with the claims file 
show that the veteran's right foot disabilities include a 
calcaneal navicular coalition with degenerative changes that 
limit his ability to invert and evert his right ankle.  This 
disability, however, is not currently service-connected and 
is not shown to be related to the veteran's service-connected 
shortening of the right 1st metatarsal with resectioning of 
the middle phalanx, right 2nd toe.

The most contemporaneous medical evidence pertaining to the 
veteran's right foot disability includes the statement of his 
private podiatrist, A. G. K., Jr., D.P.M., dated in September 
1995.  Dr. K.'s report shows, in pertinent part, that the 
veteran complained of pain associated with his right toe 
disability.  Physical examination revealed his right foot to 
be neurologically and vascularly intact.  His skin color was 
normal and there were no ulcerations, scars, or 
telangiectasia observed.  Orthopedic evaluation revealed a 
congenitally deformed and shortened 1st metatarsal with 
resulting hallux extensis.  X-rays revealed a congenitally 
deformed and shortened 1st metatarsal and extension of the 
hallux.  Dr. Kalil's pertinent impression was congenitally 
deformed 1st metatarsal.  In his discussion, Dr. Kalil 
predicted that future surgery would be required to treat the 
painful symptoms related to the veteran's nonservice-
connected calcaneal navicular coalition with degenerative 
changes.
The report of a November 1995 VA examination shows that the 
veteran complained of increased right foot pain with 
limitation of use and decreased range of motion associated 
with degenerative changes of the nonservice-connected 
navicular and calcaneal bones.  Strength in his right foot 
was adequate.  His right great toe was foreshortened and 
there was a healed scar at the site of the right 2nd mid-
phalanx that was removed.  He was able to fully extend his 
right 2nd toe but was unable to flex it.  Slightly decreased 
sensation was reported on the right 2nd toe.  The pertinent 
diagnosis was right foot pain due to prior surgery of the 
right 2nd toe.      

The report of a December 1996 VA examination shows that the 
veteran complained, in pertinent part, of pain and callus 
formation under the proximal interphalangeal joint of the 2nd 
toe of his right foot.  Physical examination of the right 
foot revealed marked shortening of the 1st metatarsal and 
great toe.  The 2nd toe featured a build-up of crusted and 
dry callus under the proximal interphalangeal joint.  X-rays 
revealed shortening and deformity of the aforementioned toes.  
The impression was status post surgical resectioning of the 
first metatarsal, manifested by irregularity of the 
metatarsal cuneiform joint on the right; and drop toe on the 
2nd toe of the right foot with callus under the proximal 
interphalangeal joint.  The physician commented that the 
veteran had surgical procedures on the 1st metatarsal with 
residual deformity of the forefoot.  The nonservice-connected 
coalitions of the calcaneus to the navicular and talus have 
caused stress on the joints of the forefoot and the joints at 
the base of the medial cuneiform show narrowing and sclerosis 
that produce the veteran's symptomatic complaints.  

The Board has evaluated the evidence discussed above and, 
upon applying the facts of the case to the applicable rating 
schedule, concludes that the veteran's service-connected 
shortening of the right 1st metatarsal with resectioning of 
the middle phalanx, right 2nd toe, is productive of only 
moderate disability as contemplated by Diagnostic Code 5283.  
The medical evidence indicates that the veteran's symptomatic 
complaints of foot pain, pain on use, and limitation of ankle 
motion, are substantially attributable to his nonservice-
connected calcaneal navicular coalition with degenerative 
changes.  This nonservice-connected disability affects the 
veteran's right ankle and cuneiform bones of his tarsals, 
whereas the service-connected shortening of the right 1st 
metatarsal with resectioning of the middle phalanx, right 2nd 
toe, affects only the aforementioned metatarsal bones, and is 
manifested by physical deformity of the toe with a healed 
scar and pain and callus formation under the proximal 
interphalangeal joint of the 2nd toe.  The disability picture 
presented by these relatively lesser symptoms more closely 
approximates the disability picture contemplated in the 
rating schedule for moderate disability due to malunion of, 
or nonunion of the tarsal, or metatarsal bones.  There is no 
evidence to indicate that the level of impairment caused by 
the service-connected toe disability is moderately severe, 
such that the assignment of a 20 percent evaluation would be 
warranted.  The Board thus finds that the current 10 percent 
evaluation assigned for this disability adequately 
compensates the veteran for the present state of his 
impairment.  His appeal is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating in excess of 10 percent for service-
connected shortening of the right 1st metatarsal with 
resectioning of the middle phalanx, right 2nd toe, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


